 Case 2:20-cv-12474-BAF-PTM ECF No. 6, PageID.63 Filed 02/09/21 Page 1 of 4




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION

JOEL OTIS BULLOCK,
#432853,

        Petitioner,                                             Civil Action No. 20-CV-12474

vs.                                                             HON. BERNARD A. FRIEDMAN

O’BELL THOMAS WINN,

      Respondent.
______________________/

 OPINION AND ORDER DISMISSING PETITIONER’S APPLICATION FOR A WRIT
       OF HABEAS CORPUS, DECLINING TO ISSUE A CERTIFICATE OF
  APPEALABILITY, AND DENYING LEAVE TO APPEAL IN FORMA PAUPERIS

                Petitioner in this matter has filed a pro se application for a writ of habeas corpus

pursuant to 28 U.S.C. § 2254. He challenges his sentence for his convictions for assault with intent

to do great bodily harm less than murder, Mich. Comp. Laws § 750.84; felonious assault, Mich.

Comp. Laws § 750.82; resisting and opposing a police officer, Mich. Comp. Laws § 750.81d(4);

domestic violence, Mich. Comp. Laws § 750.81(2); and being a fourth felony habitual offender,

Mich. Comp. Laws § 769.13. For the reasons stated below, the Court shall dismiss the petition for

failure to state a claim upon which relief can be granted.

I. Background

                Petitioner pled nolo contendere to the above charges in Oakland County Circuit

Court. He was sentenced as a fourth felony habitual offender to one hundred and fifty-two months

to fifty years on the assault with intent to do great bodily harm conviction, ten to fifteen years on the

felonious assault and resisting police officer convictions, and ninety three days on the domestic

violence conviction. His convictions were affirmed on appeal. People v. Bullock, No. 347591
 Case 2:20-cv-12474-BAF-PTM ECF No. 6, PageID.64 Filed 02/09/21 Page 2 of 4




(Mich. Ct. App. Mar. 28, 2019); lv. den. 931 N.W.2d 308 (Mich. 2019).

                 Petitioner seeks a writ of habeas corpus on the following grounds:

                 I. Because OV 1, OV 2, and OV 9 are offense-specific variables, the
                 use [of] a weapon or lethal potential [of] a weapon and number of
                 victims should not have counted toward the AWIGBH guideline and
                 petitioner should be resentenced.

                 II. The trial court did not have sufficient reasons to sentence
                 petitioner at the top of the sentencing guidelines; the sentence is not
                 properly individualized, and thus the sentence is unreasonable and
                 disproportionate as imposed.

                 III. Petitioner’s resentencing should be before a different judge.

II. Discussion

                 The Court may dismiss a habeas petition that appears legally insufficient on its face.

See McFarland v. Scott, 512 U.S. 849, 856 (1994); Rules Governing § 2254 Cases, Rule 4.

Petitioner’s claims in the present case do not state a claim for federal habeas relief.

                 Petitioner first claims that the trial court incorrectly scored several offense variables

under the Michigan Sentencing Guidelines. This is a state law claim that is not a cognizable basis

for federal habeas review. See Tironi v. Birkett, 252 F. App’x 724, 725 (6th Cir. 2007); Howard v.

White, 76 F. App’x 52, 53 (6th Cir. 2003). Petitioner is not entitled to habeas relief on this claim.

                 Petitioner alleges in his second claim that the sentence at the top of the guidelines

range was disproportionate because the judge failed to properly individualize the sentence in that

he did not consider petitioner’s mental illness as a mitigating factor. The United States Constitution

does not require that sentences be proportionate. See Harmelin v. Michigan, 501 U.S. 957, 965

(1991). The Eighth Amendment forbids only extreme sentences that are grossly disproportionate

to the crime. See id. at 1001. A sentence within the statutory maximum does not normally


                                                    2
 Case 2:20-cv-12474-BAF-PTM ECF No. 6, PageID.65 Filed 02/09/21 Page 3 of 4




constitute cruel and unusual punishment. See Austin v. Jackson, 213 F.3d 298, 302 (6th Cir. 2000).

“[O]nly an extreme disparity between crime and sentence offends the Eighth Amendment." United

States v. Marks, 209 F.3d 577, 583 (6th Cir. 2000). Petitioner acknowledges that his sentence did

not exceed the statutory maximum.

               Federal courts generally do not engage in a proportionality analysis except where the

sentence imposed is death or life imprisonment without parole. See United States v. Thomas, 49 F.3d

253, 261 (6th Cir. 1995). Successful challenges to the proportionality of a particular sentence in

non-capital cases are “exceedingly rare.” Rummel v. Estelle, 445 U.S. 263, 272 (1980). Petitioner’s

sentences were within the statutory limits of being a fourth felony habitual offender, as the trial

judge sentenced petitioner to less than the maximum sentence of life imprisonment. Further, the

minimum sentences were by petitioner’s own admission within the sentencing guidelines range.

               Petitioner’s related claim that the trial court failed to individualize his sentence by

considering mitigating factors on his behalf also fails to state a claim upon which habeas relief can

be granted because the U.S. Supreme Court has limited its holding concerning mitigating evidence

to capital cases. See Engle v. United States, 26 F. App’x 394, 397 (6th Cir. 2001) (citing Harmelin

for the rule that “[t]he Eighth Amendment does not require consideration of mitigating factors at

sentencing in non-capital cases”). Because petitioner had no constitutional right to an individualized

sentence, no constitutional error occurred if the state trial court failed to consider mitigating

evidence on his behalf at sentencing. See Hastings v. Yukins, 194 F. Supp. 2d 659, 673 (E.D. Mich.

2002). Petitioner is not entitled to habeas relief on this claim.

               Finally, because petitioner is not entitled to habeas relief on his first two claims, his

third claim, which seeks resentencing before a different judge, fails as well


                                                  3
  Case 2:20-cv-12474-BAF-PTM ECF No. 6, PageID.66 Filed 02/09/21 Page 4 of 4



III. Conclusion

                 For the reasons stated above, the Court concludes that the petition in this matter must

be dismissed for failure to state a claim for which habeas relief may be granted. Accordingly,



                 IT IS ORDERED that the petition in this matter is dismissed.



                 IT IS FURTHER ORDERED that no certificate of appealability shall issue because

petitioner has failed to make a substantial showing that any of his constitutional rights have been

violated.



                 IT IS FURTHER ORDERED that petitioner may not proceed on appeal in forma

pauperis because no appeal in this matter could be taken in good faith.




                                                       s/Bernard A. Friedman
                                                       Bernard A. Friedman
 Dated: February 9, 2021                               Senior United States District Judge
        Detroit, Michigan


                                         CERTIFICATE OF SERVICE

The undersigned certifies that the foregoing document was served upon counsel of record and any unrepresented
parties via the Court's ECF System to their respective email or First Class U.S. mail addresses disclosed on the
Notice of Electronic Filing on February 9, 2021.

 Joel Bullock, #432853                                 s/Johnetta M. Curry-Williams
 SAGINAW CORRECTIONAL FACILITY                         Case Manager
 9625 PIERCE ROAD
 FREELAND, MI 48623




                                                         4
